Case 3:20-cv-03319-E Document 13 Filed 02/03/21           Page 1 of 7 PageID 55



                IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


 JIMMY MCINTOSH,                                    NO. 3:20-cv-03319-E
          Plaintiff
 vs.

 UNITED STATES OF AMERICA,
          Defendant




 JOINT RULE 26(F) CONFERENCE REPORT & REQUEST
                        FOR SCHEDULING ORDER

       The Parties, through their counsel, have conferred on Jan 22, 2020 via
Zoom Teleconferencing. Under the Court’s Order (Dkt. No. 12), the Parties
file the following status report.


 1.      A brief statement of the nature of the case, including the
         contentions of the parties

       Plaintiff alleges breach of the standard of care in the performance of
shoulder surgery at the Dallas VA Medical Center in Dallas, Texas. Mr.

McIntosh seeks the damages that flow from the substandard care.

       Defendant denies that any damage to Plaintiff was directly or proxi-
mately caused by any negligent or wrongful act or omission of any employee
of the United States acting within the scope of his or her employment. De-
fendant also contends that it is entitled to the defenses and affirmative de-
fenses set forth in its answer.




                                     Page 1 of 7
Case 3:20-cv-03319-E Document 13 Filed 02/03/21         Page 2 of 7 PageID 56



 2.     Any challenge to jurisdiction or venue, including any
        procedural defects in removal if this case was removed

      This is a medical malpractice cause of action brought under to the Fed-
eral Tort Claims Act. 28 U.S.C. § 2671–80 and 28 U.S.C. § 1346(b). Defend-
ant does not dispute jurisdiction to the extent that the claims asserted were
properly presented in an administrative claim and does not dispute venue
based on the facts currently alleged.


 3.     Pending Motions

      There are no pending motions before the Court.


 4.     Any matters that require a conference with the Court

      The Parties do not request a conference with the Court at this time.


 5.     Likelihood that other parties will be joined or the
        pleadings amended

      Parties do not intend to join additional parties or amend their pleadings
at this time.


 6.     Statement of counsel re: Dondi & Civil Justice Expense &
        Delay Plan

      Counsel for both parties have read the read the Dondi opinion, 121
F.R.D. 284 (N. D. Tex. 1988) (en banc) and the District’s Civil Justice Ex-
pense and Delay Reduction Plan (http://www.txnd.uscourts.gov/sites/de-
fault/files/documents/cjedrp.pdf).


 7.     Discovery requested
      (a) An estimate of the time needed for discovery, with reasons,



                                     Page 2 of 7
Case 3:20-cv-03319-E Document 13 Filed 02/03/21          Page 3 of 7 PageID 57



      Defendant anticipates that the parties need nine-ten months for discov-
ery because of the nature of plaintiff’s claims and damages requested, includ-
ing but not limited to, past and future medical, home health, attendant, and
nursing care needs, past and future disfigurement and impairment, loss of
earnings and earnings capacity, and physical and mental suffering. In this
medical malpractice case, Defendant needs time to obtain releases from
Plaintiff and to subpoena records from multiple third parties for its defense.
      (b) a specification of the subjects on which discovery may be
          needed,

      Parties expect to take discovery on the claims and defenses in this case,
including liability, causation, and damages. Defendant seeks discovery from
Plaintiff regarding his past and future mental and physical condition, earn-
ings and earnings capacity, future medical and home health needs, past and
future disfigurement and impairments, and past and future physical and
mental suffering.
      (c) whether discovery should be conducted in phases or be limited
          to or focused upon particular issues.

      Parties do not need to conduct discovery in phases.


 8.     Electronically stored information

      Parties contemplate producing documents in searchable, PDF form and
producing digital images (e.g., photographs, videos, radiology, etc.) in digital
format with the highest possible resolution, whether .jpeg, .tiff or other for-
mat on a CD. Parties will bates stamp production with a unique bates stamp.

      Parties agree to serve pleadings and other papers under Rule 5 and addi-
tionally, to provide courtesy copies of any pleadings or communication to each
other that are served but not filed with the Court via email.

                                    Page 3 of 7
Case 3:20-cv-03319-E Document 13 Filed 02/03/21          Page 4 of 7 PageID 58



 9.     Privilege Issues

      The Parties will comply with Federal Rule of Civil Procedure 26(b)(5) for
the withholding of privileged information.


10.     Changes to Discovery Limitations

      Parties do not anticipate the need for changes to the limitations of dis-
covery.


11.     Any other orders that should be entered by the Court under
        Rule 26(c) or Rule 16(b) and (c)

      Parties do not request any orders under Rule 26(c), 16(b), or 16(c).


12.     Proposed deadlines

      Parties request the Court enter an order with the following deadlines:
          a) join other parties and to amend the pleadings: Friday, Feb.
             26, 2021
          b) file motions, including summary judgment and other dispos-
             itive motions: Friday, November 5, 2021
          c) complete discovery: Friday, October 8, 2021
          d) designate expert witnesses and make the expert disclosures
             required by Rule 26(a)(2) for parties seeking affirmative re-
             lief: Friday, July 9, 2021
          e) designate expert witnesses and make the expert disclosures
             required by Rule 26(a)(2) for parties opposing affirmative
             relief: Friday, August 6, 2021
          f) designate rebuttal experts and make expert disclosures re-
             quired by Rule 26(a)(2)—Friday, September 3, 2021.
          g) Alternative dispute resolution deadline: Friday, Novem-
             ber 19, 2021.




                                     Page 4 of 7
Case 3:20-cv-03319-E Document 13 Filed 02/03/21           Page 5 of 7 PageID 59



13.     Requested trial date, estimated length of trial, and
        whether a jury has been demanded

      The Parties propose a trial date of February 1, 2022. Parties estimate
that this trial will last no more than 4 days. Because this a Federal Tort
Claims Act lawsuit, the trial must proceed as a bench trial. See 28 U.S.C. §
2402.


14.     Consent to a Magistrate Judge

      Parties have not consented to a magistrate judge.


15.     Settlement Negotiations

      The parties are currently investigating the case and have not engaged in
settlement negotiations. However, the parties are amenable to exploring res-
olution of the case as early as possible based on the evidence.


16.     Alternative Dispute Resolution

      The parties have not mediated the case but are amenable to settlement
or mediation after evaluating the merits of the case.


17.     Other matters

      Given the COVID-19 Pandemic, Parties agree to cooperate in the depos-
ing witnesses in person or via remote technologies (e.g., Zoom) as warranted
by the circumstances for each deposition.




                                    Page 5 of 7
Case 3:20-cv-03319-E Document 13 Filed 02/03/21   Page 6 of 7 PageID 60



                                 Respectfully Submitted,

                                 /s/ Tom Jacob
                                 TOM JACOB
                                     tjacob@nationaltriallaw.com
                                     Texas State Bar #24069981
                                 STEVEN HASPEL, membership
                                     application forthcoming
                                     shaspel@nationaltriallaw.com
                                     Texas State Bar #24109981
                                 WHITEHURST, HARKNESS,
                                     BREES, CHENG, ALSAFFAR,
                                     HIGGINBOTHAM, & JACOB P.L.L.C.
                                 7500 Rialto Blvd, Bldg. Two, Ste 250
                                 Austin, TX 78735
                                 (512) 476-4346 (o)
                                 (512) 467-4400 (f)

                                 JENNIFER SALIM RICHARDS
                                    jrichards@stantonllp.com
                                    Texas State Bar # 24079262
                                 STANTON LLP
                                 1717 Main St Ste 3800
                                 Dallas, TX 75201-7376
                                 214 996 0208 (o)
                                 972 692 6812 (f)
                                 Attorneys for Plaintiff


                                 PRERAK SHAH
                                 ACTING UNITED STATES ATTORNEY

                                 /s/ Marti Cherry
                                 MARY M. (MARTI) CHERRY
                                     Assistant United States Attorney
                                     Texas Bar No. 24055299
                                     1100 Commerce Street
                                     Third Floor
                                     Dallas, TX 75242
                                     214-659-8600 (o)
                                     214-659-8807 (f)
                                     mary.cherry@usdoj.gov
                                 Attorneys for Defendant



                               Page 6 of 7
Case 3:20-cv-03319-E Document 13 Filed 02/03/21        Page 7 of 7 PageID 61



                   CERTIFICATE OF SERVICE

    By my signature below, I certify that a copy of this pleading, Joint Rule
26(f) Conference Report & Request for Scheduling Order, has been sent to the
following on February 3, 2021 via the Court’s CM/ECF notice system.



                                    Mary M. Watkins-Cherry
                                    United States Attorney’s Office
                                    1100 Commerce Street
                                    Third Floor
                                    Dallas, TX 75242
                                    214-659-8600 (o)
                                    214-659-8807 (f)
                                    mary.cherry@usdoj.gov


                                    /s/ Tom Jacob
                                    Whitehurst Harkness Brees Cheng
                                        Alsaffar Higginbotham & Jacob PLLC

                                    Attorney for the Plaintiff




                                  Page 7 of 7
